Order entered November 19, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00370-CV

                       GENA MARCELLA MERCADANTE AND
                      KENNETH JOHN MERCADANTE, Appellants

                                             V.

     ZLH LC, INC. F/K/A ZALE LIPSHY UNIVERSITY HOSPITAL, INC., Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-15882

                                         ORDER
        We DENY as moot appellants’ October 31, 2014 motion for an extension of time to file

their brief.


                                                    /s/   ADA BROWN
                                                          JUSTICE